Citation Nr: 0520669	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation for myofascitis pain 
syndrome of the low back, currently rated 20 percent 
disabling. 

2.  Entitlement to a rating in excess of 30 percent for 
headaches.

3.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disorder.

4.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disorder.

5.  Entitlement to an initial rating in excess of 10 percent 
for a cervical spine disorder.

6.  Entitlement to service connection for tinea pedis, 
dyshidrosis of the hands and feet (claimed as skin rash and 
peeling skin of both hands and feet) due to an undiagnosed 
illness.

7.  Entitlement to service connection for a deviated septum 
due to an undiagnosed illness.

8.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) due to an undiagnosed illness.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

10.  Entitlement to service connection for insomnia due to a 
nervous disorder due to an undiagnosed illness.

11.  Entitlement to service connection for right ear hearing 
loss. 

12.  Entitlement to service connection for left ear hearing 
loss. 

13.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1988 to October 
1992, with service in Southwest Asia from January to May 
1991.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  

The issues on appeal were previously the subject of a March 
26, 1999, Board decision.  By means of an August 2000 
Memorandum Decision rendered by a single Judge of the United 
States Court of Appeals for Veterans Claims (Court), the 
issues of service connection for a bilateral knee disorder 
and a cervical spine disorder were affirmed.  However, the 
Court vacated the Board's decision with regard to an 
increased rating for a low back disorder and remanded the 
matter to the Board for further adjudication.  

Subsequently, in light of changes in the law brought on by 
the Veterans Claims Assistance Act of 2000, (VCAA), the Court 
issued a December 2000 Order withdrawing its August 2000 
affirmance of the Board denial of service connection for a 
bilateral knee disorder and a cervical spine disorder and 
remanding these issues to the Board for readjudication based 
on the VCAA (which had not been enacted at the time the Board 
adjudicated this case in March 1999).

Pursuant to the Court's Orders, the Board remanded these 
issues in July 2001.  The RO subsequently granted the 
veteran's service-connection claims for a bilateral knee and 
cervical spine disorders.  The veteran timely appealed the 
original ratings assigned by the RO for the bilateral knee 
and cervical spine disorders, and those initial rating issues 
are now before the Board.

With respect to the issues involving hearing loss and 
tinnitus, the RO originally denied entitlement to service 
connection for these disorders in February 1998.  In 
September 1998, the RO received the veteran's notice of 
disagreement to the RO's February 1998 decision regarding 
these two issues.  

According to an October 1998 telephone report of contact, the 
veteran reportedly put these two issues on hold.  The Board 
notes, however, that pursuant to 38 C.F.R. § 20.204(b), the 
request to withdraw these two issues must be in writing.  
Given that the veteran did not submit a withdrawal in 
writing, the Board finds that the RO's February 1998 decision 
is not final.  38 U.S.C.A. § 7105 (West 2002).

The RO issued a statement of the case for these issues in 
January 2004, however, they were listed as claims to reopen 
based on new and material evidence.  The veteran appealed the 
issues in a substantive appeal (VA-Form 9) for these two 
issues, which the RO received in February 2004.  

The Board finds that the veteran's claims for entitlement to 
service connection for bilateral hearing loss and tinnitus 
are currently on appeal, as opposed to whether to reopen 
these issues based on new and material evidence.

In a March 1996 decision, the Board denied the veteran's 
claim for service connection for sinusitis with sinus 
headaches.  Based on medical evidence supplied by Craig N. 
Bash, M.D., in a November 2003 letter, the veteran appears to 
have raised the issue of whether to reopen the claim of 
entitlement to service connection for sinusitis.  The RO 
should address this issue, if needed; however, this issue is 
not before the Board at this time. 

In July 2005, the veteran's attorney requested that the case 
be adjudicated as soon as possible. 

The issues of entitlement to an initial rating in excess of 
20 percent for myofascitis pain syndrome of the low back, 
entitlement to a rating in excess of 30 percent for 
headaches, an initial rating in excess of 10 percent for both 
the right and left knee disorders, an initial rating in 
excess of 10 percent for the cervical spine disorder, and 
entitlement to service connection for right ear hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active duty service in Southwest Asia 
during the Persian Gulf War.

2.  A skin rash and peeling skin of both hands and feet, 
diagnosed as tinea pedis dyshidrosis of the hands and feet, 
are not disorders of service origin or attributable to any 
incident therein.

3.  A deviated septum is not a disorder of service origin or 
attributable to any incident therein.

4.  The veteran has PTSD, manifested by nervousness, 
nightmares, and insomnia, which were documented during 
service, due in part to the in-service stressful situations 
while serving as a tank crewman in Southwest Asia.

5.  Insomnia and nervousness are manifestations of the 
veteran's PTSD, and not separate disorders.

6.  The probative and competent medical evidence of record 
establishes that post-service diagnosed GERD cannot 
satisfactorily be dissociated from active service.

7.  The veteran experiences left ear hearing loss due to 
exposure to acoustic trauma during service.

8.  The veteran experiences tinnitus due to exposure to 
acoustic trauma during service.


CONCLUSIONS OF LAW

1.  A skin rash and peeling skin of both hands and feet, 
diagnosed as tinea pedis dyshidrosis of the hands and feet, 
are not due to service or an undiagnosed disorder. 
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2004).  

2.  A deviated septum is not due to service or an undiagnosed 
disorder. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2004).  

3.  PTSD, manifested by nervousness, nightmares, and 
insomnia, was incurred in active service. 38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2004).

4.  The claim for insomnia due to a nervous disorder due to 
an undiagnosed illness is moot.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

4.  GERD was incurred in active service. 38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

5.  Left ear hearing loss was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

6.  Resolving reasonable doubt in the veteran's favor, 
tinnitus was incurred as a result of the veteran's active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military, naval or air service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Where a veteran served for at least 90 
days during a period of war or after December 31, 1946, and 
certain chronic diseases become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

II.  PTSD 

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) (2004) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.   

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2004); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The Board initially notes that the evidence of record 
establishes the required diagnosis of PTSD.  Although the 
veteran did not receive an award indicative of his 
participation in combat, the Board finds that the record 
contains credible supporting evidence that the veteran's 
claimed inservice stressors occurred.  The veteran's service 
personnel records show that he was stationed in Southwest 
Asia from January to June 1991.  His military occupational 
specialty is listed as an armor crewman and he specifically 
worked with tanks.  In numerous statements since he 
originally filed a claim of service connection, the veteran 
identified numerous inservice stressors.

According to the veteran's June 1992 expiration of term of 
service (ETS) examination report he complained of insomnia 
for the prior six months.  The examiner indicated that there 
was a psychiatric abnormality.  The examiner noted that the 
veteran was referred for nervousness and an inability to 
sleep.  The veteran reportedly felt that he had no purpose to 
life.
  
A VA examination report dated in January 1993 was negative 
for a psychiatric disorder.  The examiner noted that the 
veteran had insomnia of unknown origin.  The veteran provided 
a conflicting history while he was in Southwest Asia.  He 
explained that he felt tense due to the war situation, 
although he noted at this time that he never served in combat 
on the front lines.  His DD 214 indicates that he served as 
an armor crewman, specifically with tanks.

According to a March 2002 VA treatment record, the examiner 
diagnosed the veteran with PTSD with reported symptoms of 
insomnia and nervousness.  

The reports of an April 2002 Persian Gulf War examination 
reflects that the veteran was diagnosed with chronic PTSD, 
which was more likely than not due to combat trauma while 
serving during the Persian Gulf War.  Such evidence only 
provides a medical record that supports the veteran's claim. 

The veteran has provided various statements regarding his 
tour of duty in Southwest Asia.  Essentially, he felt tense.  
He explained that he and a military buddy had a suicide pact 
while they were in the Persian Gulf.  He also reported seeing 
dead bodies of fellow soldiers who died during combat.

The Board observes that the veteran's service records show 
that he was treated for nervousness and insomnia after he 
returned from Southwest Asia and before he was discharged 
from active duty, providing more evidence in support of this 
claim.

Overall, the veteran's described stressors have been 
consistent as reflected in his written statements and as 
described in the various VA PTSD examination reports of 
record.  He has essentially maintained that, although he 
never served in actual combat (a statement which provides the 
veteran with great credibility), his location behind the 
battle lines were subject to attack from missiles.  The fact 
that he was associated with a tank battalion lends weight to 
the veteran's statements that he was close to the enemy 
lines.  The Board has no reason to dispute the veteran's 
statements.       

Most importantly, the veteran's June 1992 ETS examination 
report documents that he was treated for nervousness and 
insomnia for six months.  Given that a VA examiner noted in 
March 2002 indicated that the insomnia and nervousness were 
related to PTSD, it appears likely that the veteran developed 
PTSD as a result of his service in Southwest Asia.

In reviewing this case as a whole, in its role as fact 
finder, the Board finds the veteran to be a credible 
historian, especially in light of the findings in his service 
medical records.  

While the record does not establish the veteran's personal 
engagement in combat, the Board does not need to reach a 
determination that the veteran himself actually served in 
combat.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court held that by requiring corroboration of every detail, 
including the veteran's personal participation, VA defined 
"corroboration" too narrowly.  Id. at 311.  In Suozzi, the 
Court found that a radio log, which showed that the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged 
inservice stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time that the attacks occurred corroborated 
his statement that he experienced such attacks personally, 
and thus his unit records were clearly credible evidence that 
the rocket attacks that he alleges occurred did, in fact, 
occur.  Id. at 128-129.

In light of the foregoing, the Board finds that the veteran 
has satisfied the second element required for a grant of 
service connection for PTSD, i.e., credible supporting 
evidence that the claimed inservice stressor occurred.  

With respect to the final element required to establish 
service connection for PTSD, there is no dispute that the 
veteran has been diagnosed with PTSD.  In this regard, the 
Board observes that the April 2004 Persian Gulf examination 
findings and VA outpatient treatment records show that the 
veteran has PTSD related to his service in Southwest Asia.  

Based on this above, the evidence of record shows that VA 
health care providers have diagnosed the veteran as having 
PTSD due to stressors that took place while he was serving in 
Southwest Asia.  Further, in light of the Court's decisions 
in Pentecost and Suozzi, the Board finds that the record 
contains credible supporting evidence that these reported 
inservice stressors actually occurred.  Accordingly, the 
Board finds that service connection for PTSD is warranted.

With respect to the veteran's claim for insomnia due to a 
nervous disorder due to an undiagnosed illness, the evidence 
shows that the veteran's inability to sleep is a result of 
his PTSD.  The veteran reported that he experienced 
nightmares from service that prevented him from sleeping 
soundly.  In light of the foregoing, the Board finds that 
insomnia is a manifestation of his PTSD and not a separate 
disability.  Therefore, given that PTSD has been granted and 
the veteran's insomnia is a manifestation of the PTSD, the 
veteran's separate claim for insomnia must be dismissed.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III.  Left Ear Hearing Loss and Tinnitus

The veteran asserts that he was exposed to acoustic trauma 
during service resulting in hearing loss and tinnitus.  While 
not competent to render medical opinions, the veteran is 
competent to attest to his exposure to noise during service.  
His report of noise exposure is consistent with his military 
occupational specialty as an armor crewman working with 
tanks.

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  For the purposes of applying the 
laws administered by the VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The RO denied this claim essentially because hearing loss and 
tinnitus were not shown during service.  The RO is correct 
that these disorders were not diagnosed in the service 
medical records.  However, the post-service medical evidence 
shows that he has left ear hearing loss and tinnitus, which 
are probably related to acoustic trauma during service.  

According to a November 1997 VA audiometric examination 
report, the examiner found that the veteran had constant 
tinnitus due to exposure to acoustic trauma in 1989 or 1990 
while he was in the military.  Such a report provides 
evidence in support of the veteran's claim.         

VA administered an audiometric examination in November 1997.  
With respect to the left ear, the results of this test showed 
that the veteran's speech recognition score using the 
Maryland CNC Test was less than 94 percent.  Furthermore, the 
same test shows that the veteran's auditory threshold for the 
4000 frequency was 40 decibels.  Therefore, this medical 
evidence shows that the veteran meets the criteria for left 
ear hearing loss.  38 C.F.R. § 3.385.

Resolving any reasonable doubt in the veteran's favor, the 
Board finds that service connection for left ear hearing loss 
and tinnitus is warranted.  The veteran served in Southwest 
Asia, and while admittedly he did not serve in combat, he 
worked with tanks and was likely exposed to very loud noises.  
He has consistently maintained that he has had hearing loss 
and tinnitus since service.  The November 1997 VA examiner 
found that the veteran was exposed to acoustic trauma during 
service and did note that the veteran currently has left ear 
hearing loss, for VA purposes, and tinnitus.  In light of the 
veteran's service, these claims are granted.

IV.  GERD

The service medical records show that the veteran complained 
of stomach pains.  He also described trouble swallowing at 
times.  The veteran underwent a barium swallow; however, the 
results of the test do not appear to be associated with the 
claims file.

The post-service medical evidence shows that the veteran has 
been diagnosed with GERD.

The veteran has provided a medical opinion from a Dr. Bash.  
In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

In his report, Dr. Bash indicated that he had reviewed the 
veteran's service medical records and medical history.  Dr. 
Bash concluded that the complaints of stomach and throat 
burnings were early symptoms of the veteran's current GERD.  
The Board has reviewed the medical opinion and finds it 
entitled to probative weight. 

The Board finds that the evidence supports a finding of 
service connection for GERD.  There is no specific evidence 
that rebuts the foregoing evidence, specifically with respect 
to the opinion provided by Dr. Bash.  Therefore, with 
resolution of doubt in favor of the veteran's claim, service 
connection for GERD is granted.  38 C.F.R. §§ 3.102, 3.303 
(2004).
 
V.  Undiagnosed Illness

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability resulting from an undiagnosed illness, or from a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, or from any diagnosed illness which the 
Secretary determines in regulations prescribed under 38 
U.S.C. § 1117(d) warrants a presumption of service 
connection. The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2006. 

By history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders. 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

a.  Skin Disorder

The skin disabilities documented in the post-service medical 
records are tinea pedis and dyshidrosis of the hands and 
feet, which are recognized diagnoses.  38 C.F.R. § 3.317.  
These skin disorders were not reported during service or for 
years afterward, and the record contains no medical evidence 
of a nexus between this disorder and the veteran's military 
service.  

The service medical records show that the veteran experienced 
shaving problems due to in-grown facial hairs.  In late 
January 1991, the veteran was diagnosed with facial bumps due 
to in-grown hairs, and scabies of the thighs.  The service 
examiner suggested that he change his bedding frequently to 
remedy the scabies.  As a whole, the Board finds that the 
service medical records and post-service medical records 
provide only negative evidence against this claim.

The veteran was placed on profile several times during the 
spring of 1992 as a result of his facial in-grown hairs.  
This problem was described as being due to shaving, however, 
and not an "undiagnosed illness" or the result of an injury 
or disease started during service.  There is no medical 
finding that links the post-service tinea pedis and 
dyshidrosis of the hands and feet, which were diagnosed many 
years after service, to the shaving profiles or scabes 
documented during service.  

The Board also notes the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Accordingly, this claim is denied.



b.  Deviated Septum

The service medical records are negative for findings of a 
deviated septum, only providing negative evidence against 
this claim.  The post-service medical evidence reveals that 
he has been diagnosed with a deviated septum.  There is no 
post-service medical evidence of record that links the 
veteran's current deviated septum to an incident or injury 
during service.  Therefore, service connection for a deviated 
septum is denied on a direct basis.

The Board has considered the evidence supplied by Dr. Bash.  
Dr. Bash, however, did not discuss the veteran's deviated 
septum.  He discussed the veteran's sinus problems, which 
involves an issue that is not on appeal before the Board.  
The evidence supplied by Dr. Bash is not relevant to the 
issue on appeal regarding the veteran's claimed deviated 
septum.

A deviated septum is a recognized diagnosis.  Given that it 
is a diagnosed condition, the law forbids service connection 
pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The 
Board finds that the medical evidence of record only provides 
evidence against this claim.             

VI.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the appellant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The RO notified the veteran of the foregoing in letters 
issued in October 2003 and June 2004.  The Pelegrini II Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.     

The October 2003 and June 2004 letters, in their totality, 
advised the veteran what information and evidence was needed 
to substantiate these claims.  The letters also advised him 
what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally, the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The Statement of the Case and the various Supplemental 
Statements of the Case (SSOCs) also notified the veteran of 
the information and evidence needed to substantiate the 
claims.

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
the notice provided to the veteran in October 2003 and June 
2004 was not given prior to the first AOJ adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an additional SSOC was provided to the veteran in May 2004.  
That SSOC also contained VA's regulation implementing the 
VCAA (38 C.F.R. § 3.159).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond to 
each letter.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. It is important to 
note that the basis of the Court's decision in the case was, 
in part, the VCAA.  Based on the Court's actions in the case, 
the veteran must be constructively aware of the VCAA and the 
evidence he is required to present to prevail in this case.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-initial adjudication notice 
constitutes harmless error, especially since a RO 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
claimant covering all content requirements is harmless error.  
See McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 
553 (1984). 

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The RO 
obtained the VA evidence identified by the veteran.  As 
addressed in the remand section below, the veteran, through 
his attorney, submitted additional medical evidence regarding 
his increased rating claims.  He did not submit a waiver of 
RO consideration of this evidence.  Therefore, these issues 
must be remanded for consideration of this evidence.  This 
evidence is not relevant to the other issues on appeal.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained regarding the claims it has adjudicated in this 
case.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the appellant was provided a number of VA 
examinations.  Further opinions are not needed in this case 
because there is sufficient medical evidence to decide the 
claim. The Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


ORDER

Service connection for tinea pedis, dyshidrosis of the hands 
and feet (claimed as skin rash and peeling skin of both hands 
and feet) due to undiagnosed illness, is denied.

Service connection for PTSD is granted.

Service connection for insomnia due to a nervous disorder due 
to an undiagnosed illness is dismissed.

Service connection for a deviated septum, including due to 
undiagnosed illness, is denied.

Service connection for GERD is granted.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.




REMAND

The Board observes that the RO issued its last supplemental 
statement of the case in August 2004.  In October 2004, the 
veteran, through his attorney, submitted additional medical 
records dated in August 2004, without waiving RO 
consideration of this evidence.  These records are relevant 
with respect to the veteran's claims for entitlement to an 
initial rating in excess of 20 percent for myofascitis pain 
syndrome of the low back and for a rating in excess of 30 
percent for headaches, an initial rating in excess of 10 
percent for a right knee disorder, an initial rating in 
excess of 10 percent for a left knee disorder, and an initial 
rating in excess of 10 percent for a cervical spine disorder. 

A remand is required to ensure that the RO has considered 
these records as required.  38 C.F.R. § 19.31 (2004).  

With respect to the veteran's claim for entitlement to 
service connection for right ear hearing loss, the evidence 
of record indicates that the veteran was exposed to acoustic 
trauma during service.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2004).  Unlike the veteran's left ear hearing 
loss, there is conflicting evidence regarding whether the 
veteran's has right ear hearing loss that meets the criteria 
pursuant to 38 C.F.R. § 3.385.  

The Board finds that a current VA audiometric examination is 
necessary in order to determine whether the veteran's right 
ear hearing loss meets the criteria under 38 C.F.R. § 3.385.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo VA general medical 
examination.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
x-rays and range of motion studies, 
reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail. 

The examiner should indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the back, 
neck, and knees.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should also specifically 
indicate the presence or absence of any 
lateral instability and/or recurrent 
subluxation.  If instability is present, 
the examiner should specifically state 
whether such instability is slight, 
moderate or severe.  If instability is 
not found, the examiner should clearly so 
state.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

2.  The RO should make arrangements for 
the veteran to be afforded a VA 
audiological examination to assess the 
severity of his claimed right ear hearing 
loss.  The examination report should 
include an interpreted report of decibel 
losses at 1000, 2000, 3000 and 4000 
Hertz, the average decibel loss, and a 
report of demonstrated speech recognition 
percentages based on Maryland CNC 
testing.  The examiner should be informed 
that, based on the evidence currently of 
record, the veteran was exposed to 
acoustic trauma during service.  The 
purpose of this audiologic examination is 
to determine whether the criteria 
pursuant to 38 C.F.R. § 3.385 are met.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

3.  After completing any additional 
necessary development, the RO should 
readjudicate each issue addressed in this 
remand based on the evidence of record. 
If any disposition remains unfavorable, 
the RO should furnish the veteran a 
supplemental statement of the case that 
considers all evidence received since the 
August 2004 supplemental statement of the 
case. 38 C.F.R. § 19.31. The RO should 
allow the appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


